COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: DISH NETWORK L.L.C. AND                 §              No. 08-17-00161-CV
  ECHOSPHERE L.L.C.,
                                                 §         AN ORIGINAL PROCEEDING
                         Relators.
                                                 §                IN MANDAMUS

                                                 §

                                                 §

                                           ORDER

       The Court has this day considered the Relators’ motion for emergency stay of all pre-
arbitration discovery in cause number 2016DCV2745, styled Yvette Delgado v. DISH Network
L.L.C. and Echosphere L.L.C., pending in the 243rd District Court of El Paso County, Texas, and
concludes the motion should be GRANTED. It is, therefore, ORDERED that all pre-arbitration
discovery and the trial court’s July 13, 2017 order denying Relators’ motion to quash the
deposition of Katherine Leyba are stayed pending disposition of this original proceeding or
further order of this Court.


       IT IS SO ORDERED this 26th day of July, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.